EXHIBIT AMENDED AND RESTATED AGREEMENT OF PURCHASE AND SALE by and between Harvest-Granite San Tomas LLC a Delaware limited liability company as Seller and HARVEST 2400, LLC a Delaware limited liability company as Buyer dated January 31, 2008 TABLE OF CONTENTS Page 1. PURCHASE AND SALE 1 2. PURCHASE PRICE 1 3. PAYMENT OF PURCHASE PRICE 2 4. ESCROW 2 5. CONDITIONS OF TITLE 2 6. CONDITIONS TO CLOSE OF ESCROW 3 7. DEPOSITS BY SELLER 7 8. DEPOSITS BY BUYER 9 9. ISSUANCE OF TITLE INSURANCE 9 10. COSTS AND EXPENSES 9 11. PRORATIONS 9 12. REVIEW OF INFORMATION 13 13. INTENTIONALLY DELETED 13 14. SELLER’S REPRESENTATIONS AND WARRANTIES 13 15. BUYER’S REPRESENTATIONS AND WARRANTIES 16 16. SELLER’S COVENANTS 17 17. DEFAULT 18 18. CONDEMNATION AND DESTRUCTION 19 19. NOTICES 19 20. NONDISCLOSURE 21 21. BROKERS 21 22. EXCHANGE 21 23. MISCELLANEOUS 22 -i- TABLE OF CONTENTS (continued) Exhibits Exhibit A-Property Description Exhibit
